Per Curiam:
To constitute a court of oyer and terminer it is necessary that forty-eight jurors be drawn and returned, but as was said in Foust v. Com. 33 Pa. 338, it is not cause of challenge to the array that only forty-eight jurors were summoned, one of whom was not qualified. So, as the defect complained of was one occurring in the drawing and summoning of the jurors, it is met and cured by the first section of the act of February 21, 1814. The other exception is of ready disposition by the fact that the records, the clerk’s minutes, do show that the defendants were present during the whole trial.
Judgment in each case affirmed, and it is ordered that the record be remitted to the court below for execution.